Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:

Claim 1 is allowable over the prior art of record because the teachings of the references taken as a whole do not show or render obvious the combination set forth, including: (1) A method of washing and grading sand comprising: separating a feed material on a first grading screen into a fine fraction and a coarse fraction, the coarse fraction having a greater particle size than the fine fraction, the first grading screen comprising: an inclined deck comprising a first deck portion having apertures of a first size through which the fine fraction of the feed material, entrained in water, passes to be collected in a first sump region; and a second deck portion, downstream of the first deck portion, through which the coarse fraction of the feed material, entrained in water, passes to be collected in a second sump region; passing the fine fraction to a first fines separation stage, comprising one or more hydrocylones, to thereby remove fine contaminants therefrom before passing to a first dewatering screen to be dewatered and collected as a fine fraction; passing the coarse fraction to a second dewatering screen to be dewatered thereon and collected as a coarse sand product; passing oversize waste material over the first and second deck portions and discharging the oversize waste material from a distal end of the second deck portion of the first grading screen; and adding a portion of the fine fraction downstream of the first dewatering screen to the coarse sand product. 


Claim 15 is allowable over the prior art of record because the teachings of the references taken as a whole do not show or render obvious the combination set forth, including: (1)  An apparatus for washing and grading sand, said apparatus comprising: a first grading screen adapted to separate a feed material into a fine fraction and a coarse fraction, the coarse fraction having a greater particle size than the fine fraction, said first grading screen having an inclined deck comprising: a first deck portion having apertures of a first size through which the fine fraction of the feed material, entrained in water, can pass to be collected in a first sump region; a second deck portion, downstream of said first deck portion, through which a coarse fraction of the feed material, can pass to be collected in a second sump region; wherein oversize waste material can pass over said first and second deck portions to be discharged from a distal end of said first grading screen; a first fines separation stage comprising one or more hydrocyclones adapted to receive the fine fraction to thereby remove fine contaminants; a first dewatering screen having a deck adapted to dewater the fine fraction to provide a fine sand product; and a second dewatering screen having a deck adapted to dewater the coarse fraction downstream of the first grading screen to provide a coarse sand product. 





Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to TERRELL HOWARD MATTHEWS whose telephone number is (571)272-5929. The examiner can normally be reached Monday thru Friday; 8:00 AM - 4:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael McCullough can be reached on (571)272-7805. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TERRELL H MATTHEWS/Primary Examiner, Art Unit 3653